IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 763 CAP
                                                  :
                      Appellee                    :   Appeal from the Judgment of
                                                  :   Sentence entered February 28,
                                                  :   1994 in the Court of Common Pleas,
               v.                                 :   Philadelphia County, Criminal
                                                  :   Division at Nos. CP-51-CR-
                                                  :   1035061-1991. (Nunc Pro Tunc
 AARON JONES,                                     :   appeal rights reinstated on
                                                  :   December 14, 2017)
                      Appellant                   :



                              CONCURRING STATEMENT


JUSTICE DONOHUE                                          FILED: September 21, 2020

       I concur. The per curiam order’s reliance on Commonwealth v. Reid, ___ A.3d

___, 2020 WL 4803596 (Pa. filed Aug. 18, 2020), resolves this case, because even if the

holding in Williams v. Pennsylvania, ___ U.S. ___, 136 S. Ct. 1899 (2016), inured to Jones’

benefit its retroactive application is foreclosed by Reid.

       I authored a dissenting opinion in Reid, which explains my position that Williams

must apply retroactively. Notwithstanding, I agree that the PCRA court’s order reinstating

Jones’ appellate rights must be reversed even under the views set forth therein. Williams

held that former Chief Justice Castille violated the Due Process Clause by participating

in a collateral appeal after having a “significant, personal involvement as a prosecutor in

a critical decision regarding the defendant's case.” Id. at 1905. As set forth in my Reid

dissent, I believe that Williams must apply retroactively to an extremely small number of

individuals. The opinion identified that class as “those capital case defendants where
Castille, as District Attorney, authorized pursuit of the death penalty and later participated

in an appeal from imposition of a death sentence.” See Commonwealth v. Reid, ___ A.3d

___, 2020 WL 4783557 at n.4 (Pa. Aug. 18, 2020).

       Jones is not among that group. Unlike Reid, where the Commonwealth did not

argue that the PCRA petition was untimely, its brief in this appeal argues that the

underlying PCRA petition at issue did not meet the time-bar exception because Williams

is inapposite. The Commonwealth argues that “former Chief Justice Castille did not have

significant, personal involvement in this case during his time as the District Attorney of

Philadelphia.   In fact, his tenure as the District Attorney ended six months before

defendant was even arrested in this case.” Commonwealth’s Brief at 10. See PCRA

Court Order, 12/14/2017, at 6 (“By the time [Jones] was charged, convicted and

sentenced in the instant case, Mr. Castille was no longer serving as the District Attorney

…”).   The PCRA court found that Williams nonetheless applied “due to the history

between [Jones] and then District Attorney Castille,” which included prosecutions against

Jones due to his role in the Junior Black Mafia drug organization. Id. at 5.

       The Commonwealth is correct. Because Castille lacked involvement in the actual

prosecution against Jones that resulted in the death sentence, Williams is not implicated.

Therefore, the point of dispute in Reid does not arise here and I agree that Jones’ petition

was untimely and the December 14, 2017 order granting relief must be vacated.1

Furthermore, I note that the remaining exceptions to the time-bar would not apply under



1   I adhere to my view that this Court cannot quash the instant appeal. See
Commonwealth v. Reid, ___ A.3d ___, 2020 WL 4783557 (Pa. filed Aug. 18, 2020), at
n.9. The PCRA court had jurisdiction to determine its jurisdiction, and the finding that the
PCRA court erred results in vacating that order.


                                        763 CAP - 2
Reid, as the Court there rejected arguments that language within Williams amounted to

factual findings that could overcome the time-bar.      Additionally, the alleged newly

discovered facts and/or governmental interference regarding Castille’s participation are

irrelevant in light of the fact that such participation does not fall within the ambit of

Williams. See 42 Pa.C.S. § 9545(b)(1)(i-ii).




                                      763 CAP - 3